Citation Nr: 0716878	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-38 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to service connection for right elbow lateral 
epicondylitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The appellant's military service has been in the National 
Guard.  He had several periods of active service, including 
periods from July 1991 to February 1992 and from January 2003 
to January 2005.  He also had a period of active duty for 
special work (ADSW) under Title 32 of the United Stated Code, 
section 502(f) from October 1, 2001, to May 19, 2002.  His 
claim of service connection arises out of this ADSW period.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.

Normally, absent a waiver from the appellant, a remand is 
necessary when evidence is received by the Board that has not 
been considered by the RO.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV).  
Here, the Board notes that the evidence received by the Board 
in April 2007 consists of the report of a MRI examination 
conducted in December 2006, a December 2006 occupational 
therapy report, and a DD Form 2697, Report of Medical 
Assessment, dated in January 2007, attesting that the 
appellant has been treated for elbow pain.  This newly 
received evidence is duplicative of evidence already of 
record in that it merely shows ongoing treatment of a known 
right elbow disability, but does not contribute in any way to 
establishing a nexus between that disability and the 
appellant's ADSW service.  A remand for consideration of this 
evidence by the RO is therefore not necessary.  


FINDING OF FACT

The appellant does not have right elbow lateral epicondylitis 
that is related to his military service.




CONCLUSION OF LAW

The appellant does not have right elbow lateral epicondylitis 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the claimant was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2002 and May 2004.  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the claimant apprised him of what the evidence must show 
to establish entitlement to the specific benefits sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the claimant, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the claimant's behalf.  The RO specifically 
requested that the claimant identify all information he had 
pertaining to his claim so that it could be obtained on his 
behalf.  The RO also provided a statement of the case (SOC) 
and a supplemental statement of the case (SSOC) reporting the 
results of its reviews and the text of the relevant portions 
of the VA regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the appellant's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand for this notification is not necessary.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

Regarding VA's duty to assist, the RO obtained the claimant's 
service medical records (SMRs), VA and private medical 
records, and secured an examination and a medical opinion in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

The appellant claims service connection for right elbow 
lateral epicondylitis, which began before a period of 
service, but which he claims was aggravated while in service, 
specifically, his service from October 2001 to May 2002.

The record shows that the claimant was treated for right 
elbow lateral epicondylitis beginning in April 2001, prior to 
the ADSW period during which he claims his elbow disability 
worsened.  A letter from S.P., M.D., dated in April 2001, 
indicates the claimant had a two-month history of pain in 
both elbows, with the right being more symptomatic than the 
left.  X-rays of the elbows showed no definite abnormalities.  
The claimant was said to have some lucency, which was often 
seen in the area of radial tuberosity.  The diagnostic 
impression was bilateral lateral epicondylitis.  He was 
treated by Dr. P. with an injection into the right lateral 
epicondyle.  

The record also shows that the claimant was seen in early 
November 2001, about a month after beginning a period of 
ADSW, by T.N., M.D., his private orthopedic surgeon.  While 
the April 2001 injection had relieved his pain for about one 
month, the claimant complained that it had gradually 
recurred, and was at least as bad in November as it had been 
before.  The claimant stated that he could not identify any 
activity that may have been aggravating his elbow.  Dr. N. 
reported that he re-injected with Depo-Medrol and Marcaine.  

The record contains a January 2002 report from T.S., M.D., 
documenting treatment of the claimant following a fall on ice 
that had occurred the day before.  The report indicates that 
the claimant injured his left ribs, and that he was extremely 
tender over the left lower ribs.  No mention was made of any 
complaint or injury related to either elbow.  

In a July 2002 To Whom It May Concern letter, Dr. N. noted 
that he had treated the claimant since April 2001 for chronic 
lateral epicondylitis of the right elbow, but did not provide 
any opinion as regards the etiology of the epicondylitis, or 
cause of any worsening.  An operative report dated later in 
July 2002 shows that surgery had been conducted.  Subsequent 
treatment notes from Dr. N. indicate ongoing recuperation, to 
the point that the claimant was able to pull a pier out of 
the water with no increase in pain.  

The claimant was afforded a VA medical examination given in 
December 2002.  The examiner noted (erroneously) that the 
claimant started having right elbow problems in the autumn of 
2001.  The claimant reported that there was no specific 
injury causing the elbow complaints, but that, over time, he 
noticed sharp pain localized in the lateral border of his 
right elbow.  He reported having pain when doing repetitive 
activities such as carrying heavy objects or pain with 
pressure over his lateral elbow.  The claimant's conservative 
and surgical treatment were discussed, and the claimant noted 
that he was about 70 percent improved since his surgery.  

Following an examination, the examiner diagnosed residual 
lateral epicondylitis symptoms following lateral epicondyle 
debridement.  Because the examiner expressed no opinion as to 
the etiology of the claimant's lateral epicondylitis of the 
right elbow, the VA Medical Center (VAMC) was asked by the RO 
to provide a medical nexus opinion.  

An opinion by M.B., M.D., dated in February 2003, noted that 
review of the medial records regarding the claimant's right 
elbow lateral epicondylitis revealed that there was evidence 
of record of the claimant's pre-service treatment.  Dr. B. 
noted that the record was clear that the claimant had lateral 
epicondylitis on or before April 2001, and found no evidence 
that the claimant had any unusual activity in service that 
would cause the elbow to flare.  Dr. B. therefore opined that 
the claimant's military service did not cause his right elbow 
disability to progress beyond its normal progression.  

In written argument dated in March 2004, the claimant 
reported that he had suffered significant impact to both 
elbows in his January 2002 fall.  The claimant also noted 
that he had identified his rib and elbow injury, with 
continuous right elbow pain, on his end-of-mission medical 
examination.  He additionally noted that the "date of 
accident" was incorrectly stated on the end-of-mission 
medical examination as November 2001, and that the date of 
the accident was January 2002.

The claimant's June 2002 end-of-mission medical examination 
report shows that, under "Details of Accident or History of 
Disease," the claimant wrote "Pain [in the right] elbow 
Nov. 2001 [treated with] steroid shot."  There was no 
mention of the January 2002 fall with left-side rib injury.  
The Board notes that the record shows that the claimant 
received an injection as part of his November 2001 treatment, 
but not in the course of his treatment following the fall/rib 
injury in January 2002, at which time he was given oral pain 
medication.  

In an April 2004 letter to the RO, Dr. N. noted that the 
claimant did have lateral epicondylitis problems with the 
right elbow prior to his period of duty, but noted that he 
aggravated his elbow in the January 2002 fall that injured 
his ribs.  Dr. N. opined that, while the claimant's right 
elbow lateral epicondylitis predated his period of service, 
the January 2002 fall while on duty "certainly aggravated 
the underlying condition."

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Here, the evidence of record clearly demonstrates that the 
claimant's right elbow lateral epicondylitis existed before 
this period of ADSW duty.  Both the medical evidence of 
record and the claimant's own statements support this 
finding.  

There also is no credible medical evidence that the 
claimant's right elbow lateral epicondylitis was aggravated 
by his military service.  There is nothing in the claimant's 
medical records showing any complaints or injury related to 
this period of military service that are indicative of 
aggravation.  While the claimant sought medical treatment for 
his right elbow a little over a month after entering this 
period of service, the treatment report clearly shows that 
the claimant reported that the recurrence of right elbow 
symptomatology had gradually returned, and that the claimant 
himself could not identify any activity that may have been 
aggravating the elbow.  

The claimant also avers that he aggravated his right elbow 
injury in a slip and fall accident in January 2002.  Dr. S.'s 
report of examination and treatment the day after the 
accident discussed only injuries to the claimant's left, not 
right, side, and specifically identified the left lower ribs 
as the injured area.  There was no mention of any complaint 
or treatment related to either elbow.  

The Board finds the opinion by M.B., M.D., and the underlying 
medical evidence, clearly indicate that the claimant's right 
elbow lateral epicondylitis was not aggravated in service.  
Based on a review of the entire record, including the clear 
evidence of lateral epicondylitis on or before April 2001, 
and the lack of any in-service activity that would cause the 
elbow to flare, Dr. B. opined that the evidence led her to 
believe that the claimant's military service did not cause 
his right elbow disability to progress beyond the normal 
progression.  

The Board has considered Dr. N.'s April 2004 letter to the RO 
noting that, while the claimant's right elbow lateral 
epicondylitis predated his period of active duty service, the 
January 2002 fall while on active duty had aggravated the 
underlying condition.  However, the Board notes that there is 
simply no credible medical evidence of record showing an 
injury or aggravation of the previous right elbow disability.  
Put another way, there is no evidence to support Dr. N.'s 
April 2004 opinion that the claimant injured his right elbow 
in his January 2002 fall.  As noted, the contemporaneous 
record of treatment following the January 2002 fall is 
completely silent as regards any right elbow involvement.  
Because Dr. N. did not treat the claimant on the occasion of 
his January 2002 fall and injury, and since Dr. N. has 
provided no clinical evidence supporting his conclusion that 
the claimant's right elbow lateral epicondylitis injury was 
aggravated by the fall, the Board finds Dr. N.'s April 2004 
opinion to be based on an inaccurate factual premise, namely 
that the elbow was injured in the January 2002 fall.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993) (doctor's 
opinions based on history furnished by appellant and 
unsupported by clinical evidence were merely conclusions 
unsupported by any objective medical evidence).  

The Board is cognizant that the law provides that every 
veteran is taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111, 38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.  

Here, however, the presumption of sound condition on entry, 
and the presumption that a preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service absent 
a specific finding that the increase is due to the natural 
progress of the disease, do not apply.  These presumptions do 
not apply here because, as regards the specific period of 
ADSW, from October 2001 to May 2002, the appellant is not 
considered a veteran as defined by the law.  Section 1111 of 
Title 38 of the U.S. Code, which relates to presumption of 
sound condition on acceptance into service, and aggravation 
of preexisting injury or disease, specifies that this section 
applies to "every veteran."  38 U.S.C.A. § 1111 (emphasis 
added).  The Code defines a veteran as "a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2).  The Code also 
defines, in pertinent part, that the term "active military, 
naval, or air service" includes "any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101 (24)(B) 
(emphasis added).  

While the appellant was serving on a period of active duty 
for training from October 2001 to May 2002, the evidence does 
not show he was disabled during this period.  In fact, as 
noted, the appellant's right elbow lateral epicondylitis 
first began months before this period of ADSW.  Moreover, 
addressing all of the medical evidence of record, including 
the April 2001 initial complaint prior to ADSW, the treatment 
for a flare-up shortly after beginning his period of ADSW, 
and the allegation of an aggravating fall in January 2002, 
Dr. B. opined that the claimant's military service did not 
cause his right elbow disability to progress beyond the 
normal progression.  Put another way, the appellant's right 
elbow lateral epicondylitis was not aggravated by military 
service.  Thus, the appellant's period of ADSW does not 
qualify as "active military, naval, or air service."

Summarizing the foregoing, because the appellant was not 
disabled from a disease or injury incurred or aggravated in 
line of duty while serving in this period of ADSW, his 
service during the period ADSW from October 2001 to May 2002 
does not qualify as "active military, naval, or air 
service."  Because this period of ADSW does not meet the 
definition of "active military, naval, or air service" 
under 38 U.S.C.A. § 101 (24)(B), the appellant does not 
qualify as a "veteran" as defined by 38 U.S.C.A. § 101(2).  

It follows, then, that, since the appellant does not qualify 
as a "veteran" as defined, the law does not require that 
there be clear and unmistakable evidence demonstrating that 
the injury that existed before acceptance and enrollment was 
not aggravated by such service, as would be required by 
38 U.S.C.A. § 1111 if the appellant were a veteran for 
purposes of this specific period of reserve duty.  See 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (an individual 
who has served only on active duty for training must 
establish a service-connected disability in order to attain 
veteran status and to be entitled to compensation); Mercado-
Martinez, 11 Vet. App. 415, 419 (1998) (previous period of 
active duty did not establish veteran status for subsequent 
National Guard service); Harris v. West, 13 Vet. App. 509 
(2000) (absent evidence of death or disablement during period 
of active duty for training as a result of a disease or 
injury incurred or aggravated in the line of duty, the period 
of active duty for training did not qualify as "active 
military, naval, or air service" and the claimant could not 
achieve veteran status for purposes of that claim).  

The claimant contends that his right elbow lateral 
epicondylitis disability was aggravated by his period of 
ADSW.  However, while the claimant is qualified as a 
layperson to describe any symptoms he experiences, there is 
no evidence of record showing that he has the specialized 
medical education, training, and experience necessary to 
render competent medical opinion as to the etiology or 
aggravation of his disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the claimant's own assertions as to the 
aggravation of his right elbow lateral epicondylitis 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
appellant's current right elbow lateral epicondylitis is not 
traceable to disease or injury incurred in or aggravated 
during active military service.


ORDER

Entitlement to service connection for right elbow lateral 
epicondylitis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


